DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 05/25/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant’s election without traverse of the species of Figs. 5 including claims 28-38, 40, 41 and 43-58 in the reply filed on 05/25/2021 is acknowledged.
	However, claims 40-41 depend on claims 39; therefore, claims 39-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2021. Accordingly, the examiner has examined claims 28-38 and 43-58 which read on the elected species of Fig. 5
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8" (see page 15, para. [0057], lines 2-3) and "9" (see page 16, para. [0062], line 8) have both been used to designate “inner wall”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “66” has been used to designate both “flow rate sensor” (see page 19, para. [0072], lines 2 and 10) and “pressure sensor” (see page 19, para. [0072], line 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities: page 15, para. [0053], line 1, “FIG.” should be changed to -- FIG. 5--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
an adjusting device---> the specification described as “The progressive cavity pump 1 according to the invention comprises an adjusting device 39 for expanding the constriction 7 between the rotor 4 and stator 2 in order to set an optimal gap geometry. According to the present embodiment example (FIG. 1), the adjusting device 39 is implemented such that the stator 2 is axially displaceably supported. …. The adjusting device 39 comprises an engaging segment 44 for displacing the stator 2 and potentially connected to a drive provided for this purpose” (see specification, page 16, para. [0060]) and “In contrast to the first embodiment example, in the present embodiment example (FIG. 4) the adjusting device 39 is implemented so that the rotor 4 is axially displaceable, including the entire drivetrain 25, comprising the drive shaft 26, the gearbox 34, and the drive motor 36 in the present embodiment example (see page 18, para. [0068], lines 1-4).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP §2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




s 35, 43 and 50-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
	- Claim 35 recites the limitation "the volume of liquid transported" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 43, the term “substantially vertically” renders the claims indefinite, since the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. See Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986); Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005).  In other words, the term “substantially vertically” renders the claims indefinite because it is unclear which portion of the stator is substantial vertically, as the applicants have claimed. Appropriate correction is required.
	- Claim 50 are indefinite and functional because insufficient structure or structural relationships are recited to support the statements that “driving the helical rotor for transporting a liquid”. In other words, it is unclear how to drive the helical rotor for transporting a liquid, as the applicants have claimed.
	- Claim 52, the limitation “measuring a temperature of the helical rotor and/or of the stator” renders the claim indefinite because it is unclear how to measure a temperature of the helical rotor and/or of the stator, as the applicants have claimed.
	- Claim 52, the term “and/or” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.   Accordingly, the applicants at least one of the helical rotor or of the stator--. 
	- Claims 53-54 are indefinite and functional because insufficient structure or structural relationships are recited to support the statements that “determining a liquid level at the inlet of the stator” and “determining a liquid volume transported per revolution of the helical rotor”. In other words, it is unclear how to determine a liquid level at the inlet of the stator and how to determine a liquid volume transported per revolution of the helical rotor, as the applicants have claimed.
	- Claim 57, the limitation “a specified volume is measured” renders the claim indefinite because it is unclear how to measure a specified volume, as the applicants have claimed.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 35, 43 and 50-58 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




s 28-36, 38, 44-46, 49-55 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogotzki (Publication Number DE 102014117483).
	Regarding claim 28, as shown in Fig. 1, Rogotzki discloses a progressive cavity pump for transporting a liquid containing solids comprising: a helical rotor (not numbered; however, the progressive cavity pump or eccentric screw pump obviously has a rotor – see page 18, para. [0044] of the English Translation); a stator 2 within which the helical rotor is rotatably disposed about a longitudinal axis of the stator, the stator further comprising an inlet, an outlet, and a helical inner wall corresponding to the helical rotor; and wherein the helical rotor comprises a shape tapering (see page 18, para. [0049]) down toward the outlet or the inlet, and the helical rotor and the stator are disposed relative to each other such that at least one chamber is formed for transporting the liquid, and the chamber is cut off by a constriction between the helical rotor and stator; and an adjusting device (18 - see para. [0049] of the English Translation) for adjusting a relative axial position of the helical rotor and stator 2, wherein the adjusting device is adapted to adjust the constriction between the helical rotor and stator.   
	Note that the term “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, the use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since Rogotzki is capable of adjust the constriction between the helical rotor and stator, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)). 

Note that the term “or” is to claimed in claim 29; therefore, any prior art being only read on one part, is applied to reject the claim 30.
	Regarding claim 30, Rogotzki discloses wherein the shape of the helical rotor tapering down toward the outlet or the inlet is of a variable eccentricity.   
Note that the term “or” is to claimed in claim 30; therefore, any prior art being only read on one part, is applied to reject the claim 30.
	Regarding claim 31, Rogotzki discloses wherein the constriction between the helical rotor and stator 2 defines a sealing line (see para. [0034] of the English Translation). 
	Regarding claim 32, Rogotzki discloses wherein the adjusting device adjusts the constriction between the helical rotor and stator 2  to the extent that a leakage gap is implemented between the helical rotor and stator 2 (see para. [0019], para. [0027] para. [0034] of the English Translation).     
	Regarding claim 33, Rogotzki discloses wherein the adjusting device 18 adjusts the constriction between the helical rotor and stator 2 depending on one or more predetermined operating parameters (see pages 17-18, para.[0032]-para.[0033] and para.[0035]-para.[0039] of the English Translation).   
	Regarding claim 34, Rogotzki discloses wherein one of the operating parameters is the temperature of the stator 2 and/or the helical rotor (see page 17, para. [0032] of the English Translation).   

	Regarding claim 36, Rogotzki discloses wherein one of the operating parameters is a liquid level at the inlet of the stator (see para. [0027] and para. [0035] of the English Translation).
	Regarding claim 38, Rogotzki discloses wherein the helical rotor is axially displaceably supported and the adjusting device is adapted to axially displace the helical rotor to at least partially adjust the constriction between the helical rotor and stator 2 (see page 17, para. [0030] of the English Translation).   
	Regarding claim 44, Rogotzki discloses wherein the stator 2 is formed of a pliable material at least in the region of the helical inner wall.     
	Regarding claim 45, Rogotzki discloses wherein the stator 2 is formed of an elastomer at least in the region of the helical inner wall.     
	Regarding claim 46, Rogotzki discloses wherein the adjusting device 18 is adapted to expand the constriction between the helical rotor and stator 2 prior to beginning a startup procedure or during or after a shutdown procedure of a drive motor for rotating the helical rotor, and the adjusting device is adapted to contract the constriction between the helical rotor and stator prior to beginning during the startup procedure of the drive motor.
	Note that the term “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

	Regarding claim 50, as shown in Fig. 1, Rogotzki discloses a method for operating a progressive cavity pump comprising a helical rotor (not numbered; however, the progressive cavity pump or eccentric screw pump obviously has a rotor – see page 18, para. [0044] of the English Translation), a stator 2 within which the helical rotor is rotatably disposed about a longitudinal axis of the stator, the stator 2 further comprising an inlet, an outlet, and a helical inner wall corresponding to the helical rotor, wherein the helical rotor comprises a shape tapering (see page 18, para. [0049]) down toward the outlet or the inlet, and the helical rotor and the stator 2 are disposed relative to each other such that at least one chamber is formed for transporting the liquid, and the chamber is cut off by a constriction between the helical rotor and stator 2, and an adjusting device for adjusting a relative axial position of the helical rotor and stator, wherein the adjusting device (18 - see para. [0049] of the English Translation) is adapted to adjust the constriction between the helical rotor and stator 2, wherein the method comprises the steps of: driving the helical rotor for transporting a liquid; and adjusting the constriction between the helical rotor and stator 2 by axially displacing the helical rotor and stator relative to each other.   
	Note that the term “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, the use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since Rogotzki is capable of adjust the constriction between the helical rotor and stator, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)).   
	Regarding claim 51, Rogotzki discloses wherein the step of adjusting the constriction between the helical rotor and stator 2 further comprises the step of: adjusting a leakage gap between the helical rotor and stator 2 (see para. [0019], para. [0027] para. [0034] of the English Translation).     
    	Regarding claim 52, Rogotzki discloses further comprising the steps of: measuring a temperature of the helical rotor and/or of the stator 2; axially relatively displacing the helical rotor and stator 2 depending on the measured temperature (see page 17, para. [0032] of the English Translation).      
	Regarding claim 53, Rogotzki discloses further comprising the steps of: determining a liquid level at the inlet of the stator 2; First Named Inventor : Paul Krampe TitleCONTROLLING THE GAP GEOMETRY IN AN ECCENTRIC SCREWPUMP Page9axially relatively displacing the helical rotor and stator 2 depending on the liquid level determined (see page 17, para.[0029] to para. [0032] and para. [0035]-para.[0036] of the English Translation).      
	Regarding claim 54, Rogotzki discloses further comprising the steps of: determining a liquid volume transported per revolution of the helical rotor; and axially relatively displacing the helical rotor 2 and stator depending on the liquid volume determined (see page 17, para.[0029] to para. [0032] and para. [0035]-para. [0036]  of the English Translation).      
	Regarding claim 55, Rogotzki discloses wherein the constriction between the helical rotor and stator 2 is expanded at the start of a startup of a drive motor for rotating the helical rotor, and the constriction between the helical rotor and stator 2 is contracted after starting the startup procedure of the drive motor.

Regarding claims 50-55 and 58, Rogotzki teaches a rotor of a progressive cavity apparatus having substantially all features as discussed above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would perform the method claimed, then the method claimed will be considered inherent by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.
10.	Claims 28-30, 32-33, 37 and 50-51 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grann (Publication Number EP 1988288).
	Regarding claim 28, as shown in Fig. 7, Grann discloses a progressive cavity pump for transporting a liquid containing solids comprising: a helical rotor 4; a stator 2 within which the helical rotor is rotatably disposed about a longitudinal axis of the stator, the stator 2 further comprising an inlet, an outlet (see col. 7, para. [0028]), and a helical inner wall corresponding to the helical rotor; and wherein the helical rotor 4 comprises a shape tapering down  (see abstract and Fig. 7) toward the outlet or the inlet, and the helical rotor 4 and the stator 2 are disposed relative to each other such that at least one chamber 6 is formed for transporting the liquid, and the chamber is cut off by a constriction between the helical rotor and stator; and an adjusting device (see col. 5, para. [0022] and col. 9, para. [0037]) for adjusting a relative axial position of the helical rotor and 
	Note that the term “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, the use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since Grann is capable of adjust the constriction between the helical rotor and stator, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)). 
	Regarding claim 29, Grann discloses wherein the shape of the helical rotor 4 tapering down toward the outlet or the inlet is conical (see abstract).     
	Regarding claim 30, Grann discloses wherein the shape of the helical rotor 4 tapering down toward the outlet or the inlet is of a variable eccentricity (see col. 7, para. [0027]-para. [0029] and Fig. 7).   
	Regarding claim 32, Grann discloses wherein the adjusting device adjusts the constriction 6 between the helical rotor 4 and stator 2 to the extent that a leakage gap is implemented between the helical rotor and stator.     
	Regarding claim 33, Grann discloses, wherein the adjusting device adjusts the constriction 6 between the helical rotor 4 and stator 2 depending on one or more predetermined operating parameters.
	Regarding claim 37, Grann discloses wherein the stator 2 is axially displaceably supported and the adjusting device is adapted to axially displace the stator 2 to at least partially adjust the 
	Regarding claim 50, as shown in Fig. 7, Grann discloses a method for operating a progressive cavity pump comprising a helical rotor 4, a stator 2 within which the helical rotor is rotatably disposed about a longitudinal axis of the stator, the stator further comprising an inlet, an outlet (see col. 7, para. [0028]), and a helical inner wall corresponding to the helical rotor 4, wherein the helical rotor comprises a shape tapering down (see abstract and Fig. 7) toward the outlet or the inlet, and the helical rotor 4 and the stator 2 are disposed relative to each other such that at least one chamber 6 is formed for transporting the liquid, and the chamber is cut off by a constriction between the helical rotor and stator, and an adjusting device (see col. 5, para. [0022] and col. 9, para. [0037]) for adjusting a relative axial position of the helical rotor 4 and stator 2, wherein the adjusting device is adapted to adjust the constriction 6 between the helical rotor 4 and stator 2, wherein the method comprises the steps of: driving the helical rotor 4 for transporting a liquid; and adjusting the constriction between the helical rotor 4 and stator 2 by axially displacing the helical rotor and stator relative to each other (see col. 9, para. [0037] and claims 9-10).     
	Note that the term “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, the use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since Grann is capable of adjust the constriction between the helical rotor and stator, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)). 

Regarding claims 50-51, Grann teaches a rotor of a progressive cavity pump having substantially all features as discussed above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would perform the method claimed, then the method claimed will be considered inherent by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

11.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Rogotzki or Grann in view of Brun et al. (Brun) (U.S. Patent Application Publication Number 2009/0214369A1).
	Rogotzki or Grann discloses the invention as recited above; however, Rogotzki or Grann fails to disclose wherein the longitudinal axis of the stator being oriented substantially vertically during operation and the outlet of the stator being at the top.
	As shown in Figs. 1-2, Brun teaches wherein the longitudinal axis of the stator 10 is oriented substantially vertically during operation and the outlet 16 of the stator 10 is at the top.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have positioned of the stator being oriented vertically during operation and the outlet of the stator being at the top, since the progressive cavity pump/ eccentric screw pump would have performed equally well in that location and the mere repositioning of parts not effecting the functioning of the device involves only routine skill in the art, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (see MPEP §2144.04).
12.	Claims 47-48 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Rogotzki.   	
	Regarding claims 47-48 and 56-57, Rogotzki discloses wherein the adjusting device comprises an input interface/control device (see page 3-4, para. [0032] to para. [0034] of the English Translation) for operating the displacement of the progressive cavity pump.  However, Rogotzki fails to disclose wherein the adjusting device comprises an input interface for receiving a pressure signal and expands or contracts the constriction between the helical rotor and stator 
	Official notice is taken that it is well known to measure a value of the pressure/flow rate or the volume as the operation parameter of the progressive cavity pump.  It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the control device of Rogotzki for receiving a pressure signal by a pressure sensor or volume signal; therefore, the expanding or contracting the constriction between the helical rotor and stator of the progressive cavity pump depending on the pressure signal or the volume signal as a matter of engineering expediency. 


Prior Art
13.	The IDSs (PTO-1449) filed on May 05, 2021 and Aug. 22, 2019 have been considered.  An initialized copy is attached hereto.  
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Moineau (U.S. Patent Number 2,085,115), Lane (U.S. Patent Number 6,358,027B1), Dunn (U.S. Patent Number 6,457,958), and Landi Cesare (Publication Number FR 1,284,388A), each further discloses a state of the art.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746